Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 1 November 2018.	
2.	Claims 1-5 and 11-20 are currently pending and claims 1, 11 and 16 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

					Pre-Amendment

3.	Preliminary amendment filed on 1 November 2018 has been noted.

         Priority

4.	Priority claimed from foreign application no. CN2017108456143, filed on 19 September 2017.
      Drawings

5.	The drawings filed on 1 November 2018 are accepted by the examiner. 

                                              Claim Rejections - 35 USC §112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A) Claims 1, 4, 11, 14, 16 and 19 contain the trademark/trade name “Tableau”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe and, accordingly, the identification/description is indefinite.
B)   In claims 1, 11 and 16, the phrase “so as to” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
C)   In claims 2, 12 and 17, phrase “so that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
		              Specification Objection
7.	Tableau Software is an American interactive data visualization software company focused on business intelligence and Tableau is won by Tableau Software LLC which trademarked and Patented. Specification of current application must mention trademark of Tableau. Correction requested. 
                                                  Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Cotton et al. (US Publication No. 20030187821), hereinafter Cotton.

In regard to claim 1: 

creating folder data in Portal platform, wherein the folder data comprises at least one folder, and the folder comprises folder ID (Cotton, ¶143).
creating a correlation relationship between the report ID and the folder ID in Portal platform (Cotton, ¶155, 122-125).
obtaining user class authority configuration request entered by user, wherein the user class authority configuration request comprises user class ID and target folder ID (Cotton, ¶162, 165).
performing a user class authority configuration in Portal platform based on the user class authority configuration request, so as to enable a user class corresponding to the user class ID to have access authority to access report metadata which is corresponded to the folder ID corresponding to the target folder ID (Cotton, ¶130, 149, 150).

In regard to claim 2: 
wherein the data access authority management method further comprises: obtaining a personal authority configuration request entered by user, wherein the personal authority configuration request comprises user ID and target user class ID; performing a personal authority configuration in Portal platform based on the personal authority configuration request, so that a user corresponding to the user ID has a user class authority corresponding to the target user class ID (Cotton, ¶101). 
In regard to claim 3: 

In regard to claim 4: 
wherein the step of the obtaining report metadata in Tableau further comprises: storing the report metadata in Postgre SQL database, and forming a report relationship table, wherein the report relationship table comprises at least one report metadata information, the report metadata information comprises the report ID and report name; the step of creating folder data in Portal platform further comprises: storing the folder data in Oracle database, and forming a folder relationship table, the folder relationship table comprises at least one folder information, the folder information comprises folder ID and folder name; the step of creating the correlation relationship between the report ID and the folder ID in Portal platform comprises: creating a correlation relationship information table in Portal platform, the correlation relationship information table comprises at least one correlation relationship information, the correlation relationship information comprises the report ID and the folder ID (Cotton, ¶39-40, 140)
claim 5:
wherein the folder data comprises multilayer nested folder groups, and each group comprises at least one folder (Cotton, ¶112, 116, 82-83). 
In regard to claim 11:
obtaining report metadata in Tableau, the report metadata comprises report ID (Cotton, ¶140-141). 
creating folder data in Portal platform, the folder data comprises at least one folder, and the folder comprises folder ID (Cotton, ¶143).
creating a correlation relationship between the report ID and the folder ID in Portal platform (Cotton, ¶155, 122-125).
obtaining a user class authority configuration request entered by a user, the user class authority configuration request comprises user class ID and target folder ID(Cotton, ¶162, 165). 
performing a user class authority configuration in Portal platform based on the user class authority configuration request, so as to enable a user class corresponding to the user class ID to have access authority to access report metadata which is corresponded to the report ID corresponding to the target folder ID (Cotton, ¶1630, 149, 150).
In regard to claim 12:

In regard to claim 13:
wherein following steps are further performed when the processor executes the computer readable instructions: obtaining data access request entered by the user, the data access request comprises the user ID and the target folder ID; obtaining a corresponding target user class ID based on the user ID; determining whether a user class corresponding to the target user class ID has access authority to access the report metadata which is corresponded to the report ID corresponding to the target folder ID; displaying the report metadata which is corresponded to the report ID corresponding to the target folder ID, when the user class corresponding to the target user class ID has access authority to access the report metadata which is corresponded to the report ID corresponding to the target folder ID (Cotton, ¶92).
In regard to claim 14:
wherein the obtaining report metadata in Tableau further comprises: storing the report metadata in Postgre SQL database, and forming a report relationship table, the report relationship table comprises at least one report metadata information, the report 
In regard to claim 15: 
wherein the folder data comprises multilayer nested folder groups, each folder group comprises at least one folder (Cotton, ¶112, 116, 82-83).
In regard to claim 16:
obtaining report metadata in Tableau, the report metadata comprises report ID (Cotton, ¶140-141). 
creating folder data in Portal platform, the folder data comprises at least one folder, and the folder comprises folder ID (Cotton, ¶143).
creating a correlation relationship between the report ID and the folder ID in Portal platform (Cotton, ¶155, 122-125).

performing user class authority configuration in Portal platform based on the user class authority configuration request, so as to enable a user class corresponding to the user class ID to have access authority to access report metadata which is corresponded to the report ID corresponding to the target folder ID (Cotton, ¶130, 149, 150). 
In regard to claim 17:
wherein following steps are further performed when the computer readable instruction is executed by the processor: obtaining a personal authority configuration request entered by the user, the personal authority configuration request comprises user ID and target user class ID; performing a personal authority configuration in Portal platform based on the personal authority configuration request, so that a user corresponding to the user ID has user class authority corresponding to the target user class ID (Cotton, ¶101).
In regard to claim 18:
wherein the following steps are further performed when the computer readable instruction is executed by the processor: obtaining data access request entered by the user, the data access request comprises user ID and target folder ID; obtaining a corresponding target user class ID based on the user ID; determining whether a user class corresponding to the target user class ID has access authority to access the report metadata which is corresponded to the report ID corresponding to the target folder ID; 
In regard to claim 19:
wherein the obtaining report metadata in Tableau further comprises: storing the report metadata in Postgre SQL database, and forming a report relationship table, the report relationship table comprises at least one report metadata information, the report metadata information comprises the report ID and report name; the creating folder data in Portal platform further comprises: storing the folder data in Oracle database, and forming a folder relationship table, the folder relationship table comprises at least one folder information, the folder information comprises the folder ID and folder name; the creating the correlation relationship between the report ID and the folder ID in Portal platform comprises: creating a correlation relationship information table in Portal platform, the correlation relationship information table comprises at least one correlation relationship information, the correlation relationship information comprises the report ID and the folder ID(Cotton, ¶39-40, 140). 
In regard to claim 20:
wherein the folder data comprises multilayer nested folder groups, each folder group comprises at least one folder (Cotton, ¶112, 116, 82-83). 


   Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890